Citation Nr: 1629912	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-07 172	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran's annual countable income is excessive for the receipt of Department of Veterans Affairs non-service connected pension benefits.

(Claims of entitlement to service connection for diabetic neuropathy of the lower extremities, venereal disease, and prostate cancer are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered in March 2007 by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Veteran presented testimony before the Board in May 2016; the transcript has been associated with the electronic (i.e. paperless) record.  

The claims of entitlement to service connection for diabetic neuropathy of the lower extremities, venereal disease, and prostate cancer are addressed by the Board in a separate decision.  See BVA Directive 8430, Par. 14(c), "Board Decision Preparation and Processing: Policies and Responsibility Assignments."


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1966 to October 1968.

2.  On May 24, 2016, during a video conference hearing before the undersigned and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


